DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendments and Remarks filed on 9/11/2020.
Allowable Subject Matter
	Claim(s) 1-20 is/are allowed.









The following is an examiner’s statement of reasons for allowance:  there is no prior art alone or in combination that discloses or teaches all the limitations of the applicant's claimed invention, including, and in combination with other recited limitations: determining whether an ability of the autonomous vehicle to enter the interaction zone at the second gap at a time of replanning exceeds a confidence threshold; autonomously navigating the autonomous vehicle into the flow of traffic at the first gap when the ability of the autonomous vehicle to enter the interaction zone at the second gap at the time of replanning exceeds the confidence threshold; and forgoing navigation of the autonomous vehicle into the flow of traffic at the first gap and the second gap when the ability of the autonomous vehicle to enter the interaction zone at the second gap at the time of replanning does not exceed the confidence threshold.
The closest prior art of record includes the following:
Regarding claim 1, Yoo (US 20200027352 A1) teaches a method for controlling a vehicle (“vehicle 1”, Fig. 1, Fig. 6), the method comprising: 
at one or more processors (“processor 120”, Fig. 13): 
navigating the vehicle along a route towards a flow of traffic (“at least one external vehicle on the entry scheduled lane”, para. 0027, see Fig. 1 and “external vehicles Car 1 to Car 6 on an entry scheduled lane”, para. 0057, Fig. 6), the flow of traffic including a first vehicle (“car 4”, Fig. 6) followed by a second vehicle (“car 2”, Fig. 6), the second vehicle followed by a third vehicle (“car 1”, Fig. 6), a first gap (“first priority candidate region”, Fig. 6) between the first vehicle and the second vehicle, and a second gap (“second priority candidate region”, Fig. 6) between the second vehicle and the third vehicle; and 
generating a motion plan for directing the vehicle into the flow of traffic at an interaction zone (“entry possible region on the entry scheduled lane”, para. 0027), generation of the motion plan comprising: 
determining whether an ability of the vehicle to enter the interaction zone at the second gap (“because the first candidate region of the candidate regions on the entry scheduled lane is in the entry impossible state, the electronic device 100 may re-determine a second candidate region of the candidate regions into the entry possible region”, para. 0067, “the electronic device 100 may determine an entry possible region on the entry scheduled lane based on the driving state sensed in operation s210. The entry possible region may mean a region suitable for the vehicle 1 to enter by changing the lane. The electronic device 100 may determine the entry possible region in consideration of at least one of the position, the speed, and the acceleration of the at least one external vehicle on the entry scheduled lane”, para. 0032).
Regarding claim 1, Hashimoto (US 20200180641 A1) teaches a method for controlling an autonomous a vehicle (“vehicle 2”, Fig. 1-2, “vehicle controller 1 controls travel of the vehicle 2 by autonomous driving mode”, para. 0032), the method comprising: 
at one or more processors (“ECU 5 is an electronic control unit including a central processing unit (CPU)”, para. 0035): 
navigating the autonomous vehicle along a route towards a flow of traffic (see “vehicle 30” of “main lane R1”, Fig. 2-4), the flow of traffic including a first vehicle (“first main lane vehicle 40”, para. 0042, Fig. 2-3, see “vehicle 30” between “P1” and “P2”, Fig. 2) followed by a second vehicle (“first main lane vehicle 40”, para. 0057, Fig. 3-4, see “vehicle 30” between “P2” and “P3”, Fig. 3), the second vehicle followed by a third vehicle (“second main lane vehicle 50”, para. 0057, Fig. 4), a first gap (“P2”, Fig. 2) between the first vehicle and the second vehicle, and a second gap (“P3”, Fig. 2) between the second vehicle and the third vehicle (“As shown in FIG. 2, a merging lane R2 is connected to a main lane R1. The vehicles traveling on the main lane R1 are main lane vehicles 30. A vehicle 2 travels on the merging lane R2 (see FIGS. 2 to 3), and merges into the main lane R1 at a merging point that is a connection point of the main lane R1 and the merging lane R2 (see FIG. 4)”, para. 0041; and 
generating a motion plan for directing the autonomous vehicle into the flow of traffic at an interaction zone (“merging control unit 20 merges the vehicle 2 into the main lane R1 from the merging lane R2”, para. 0056), generation of the motion plan comprising: 
determining whether an ability of the autonomous vehicle to enter the interaction zone at the second gap (“The merging control unit 20 merges the vehicle 2 into the main lane R1 from the merging lane R2 based on at least the detection result of the side sensor 4 and on the speed of the vehicle 2. In one example, the merging control unit 20 merges the vehicle 2 into the main lane R1 from the merging lane R2 based on at least the relative speed and relative position between the second main lane vehicle 50 traveling on the main lane R1 detected by the side sensor 4 and the vehicle 2 and on the speed of the vehicle 2”, para. 0058). 
Applicant’s claimed “determining whether an ability of the autonomous vehicle to enter the interaction zone at the second gap at a time of replanning exceeds a confidence threshold” only occurs if the claimed “first gap” has also been determined to not exceed an initial confidence threshold, where the claimed “replanning” occurs because of this initial determination related to the “first gap” (see para. 0026-0030 of the instant specification). Both Yoo and Hashimoto teach navigating a host vehicle into a flow of traffic at either a first gap or a second gap. Yoo teaches determining whether entry into a gap is possible based on the driving states of vehicles in the flow of traffic, and prioritizes the gap for the host vehicle to navigate into (para. 0057-0059). Hashimoto teaches determining whether vehicles in the flow of traffic are sensed by the host vehicle, and navigating the host vehicle into a gap based on the sensed parameters of the vehicles (para. 0041-0046). However, neither Yoo or Hashimoto teach wherein these determinations occur at a time of replanning as claimed, and thus cannot teach or suggest autonomously navigating the autonomous vehicle into the flow of traffic at the first gap when the ability of the autonomous vehicle to enter the interaction zone at the second gap at the time of replanning exceeds the confidence threshold; and forgoing navigation of the autonomous vehicle into the flow of traffic at the first gap and the second gap when the ability of the autonomous vehicle to enter the interaction zone at the second gap at the time of replanning does not exceed the confidence threshold. 
Thus, there is not prior art alone or in combination which teaches or suggests, determining whether an ability of the autonomous vehicle to enter the interaction zone at the second gap at a time of replanning exceeds a confidence threshold; autonomously navigating the autonomous vehicle into the flow of traffic at the first gap when the ability of the autonomous vehicle to enter the interaction zone at the second gap at the time of replanning exceeds the confidence threshold; and forgoing navigation of the autonomous vehicle into the flow of traffic at the first gap and the second gap when the ability of the autonomous vehicle to enter the interaction zone at the second gap at the time of replanning does not exceed the confidence threshold.
Independent claim 12 contains similar functional limitations as the method of claim 1 and is allowable for the same reasons. Further regarding claim 12, Yoo teaches a perception system (“sensing unit 110”, Fig. 12), a motion controller having at least one processing unit (“electronic device 100 may include…processor 120”, para. 0118), and one or more vehicle subsystems (“brake unit 221”, “steering unit 222”, and “throttle 223”, Fig. 13). Hashimoto teaches a perception system (“front sensor 3” and “side sensor 4”, Fig. 1), a motion controller having at least one processing unit (“ECU 5 is an electronic control unit including a central processing unit (CPU)”, para. 0035), and one or more vehicle subsystems (“actuator 6 includes at least an engine actuator, a brake actuator, and a steering actuator”, para. 0036). 
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666       

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666